Citation Nr: 0124148	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
provided by Palmetto Baptist Medical Center (MC) Easley and 
associated health care providers from December 7, 2000 to 
December 9, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from February 1945 to December 
1946 and from September 1950 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 VA Medical Center in 
Columbia, South Carolina that denied the veteran's claim for 
payment or reimbursement of medical expenses incurred at the 
Palmetto Baptist Medical Center Easley, the Greensboro 
Radiology PA, the Foothills Emergency Medicine PA, and the 
Wal Mart Pharmacy in regard to treatment and medication for a 
cerebrovascular accident provided during the period from 
December 7, 2000 to December 9, 2000.  This issue is now 
before the Board for appellate consideration at this time.


REMAND

In order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a non-VA facility, 
a veteran must satisfy each of three regulatory conditions.  

(a) The care or services in question were rendered: (1) For 
an adjudicated service-connected disability; (2) for non-
service connected disabilities associated with and held to 
be aggravating an adjudicated service connected disability 
or; (3) for any disability of a veteran who has a total 
disability that is permanent and results from service 
connected disability or (4) for any illness or dental 
condition in the care of a veteran who is participating in 
a rehabilitation program under 38 U.S.C. Chapter 31and who 
is medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in 
38 C.F.R. § 17.48 (j): and:

(b) Care and services not previously authorized were 
rendered in a medical emergency of such a nature that 
delay would have been hazardous to life or health and: 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the service required would not 
have been reasonable, sound, wise or practicable, or 
treatment had been or would have been refused.  

38 C.F.R. § 17.120.  Failure to satisfy any one of the above 
criteria precludes the VA from paying or reimbursing 
unauthorized private medical treatment.  

At the time of the veteran's hospitalization at the Palmetto 
Baptist Medical Center Easley on December 7, 2000, service 
connection was in effect for various disabilities, including 
right trigeminal neuralgia, tic douloureux, evaluated as 10 
percent disabling  

After a VA medical examination conducted in June 1977, it was 
reported that the veteran's right trigeminal neuralgia 
involved the 2nd and 3rd divisions of the 5th cranial nerve.  

The veteran was hospitalized by the VA from mid December 1979 
to early January 1980 for the treatment of complaints of 
right facial pain due to tic douloureux.  It was noted that 
the veteran had received various forms of treatment for this 
disability including trigeminal rhizotomies and, at the time 
of the current admission he was taking Dilantin, 200 mg daily 
without relief.  In the course of this hospitalization, the 
veteran underwent a suboccipital craniectomy and 
microvascular decompression of the right 5th cranial nerve.  
In the course of this surgery it was discovered that a loop 
of a vessel (probably a branch of the superior cerebral 
artery had penetrated the substance of the 5th cranial nerve 
and this confirmed the etiology of the veteran's tic 
douloureux as a vascular compression.  Thereafter, in a 
rating action of February 1980, the RO granted the veteran a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.29 from December 18, 1979 through January 31, 
1980.  

The veteran was seen at the emergency room at the Palmetto 
Baptist Medical Center Easley on December 7, 2000 with 
complaints of multiple episodes of right sided weakness 
accompanied by speech difficulties.  A history of 
hypertension was reported.  The veteran was admitted to the 
intensive care unit after a CT scan conducted in the 
emergency room was read as negative.  A carotid Duplex 
ultrasound was obtained and read as indicating mild bilateral 
Class B disease around the internal carotid artery.  An 
echocardiogram showed mild left ventricular hypertrophy with 
normal function.  There was no evidence of intracardiac 
thrombus.  A follow-up MRI showed ischemic changes of the 
white matter, but no infarct.  During the hospitalization the 
veteran was started on a heparin drip and his symptoms 
quickly resolved.  After the veteran's symptoms had abated he 
gave a further history of an AV malformation around the 
trigeminal nerve which had been repaired in the past.  The 
veteran also gave a history of having bilateral hearing loss.  
Given these accompanying brain stem symptoms it was 
considered not unreasonable to speculate that the veteran may 
have had a recurrence of the malformation with thrombus.  At 
the time of the veteran's discharge on December 9, 2000, the 
diagnosis was stroke in progress.  

The record contains a VA progress note dated in April 2001 
that was generated in regard to the veteran's claim for 
reimbursement for unauthorized medical treatment.  It was 
noted in the progress note that the medical care in question 
was emergent and that a VA facility was not available.  The 
veteran's claim for reimbursement for unauthorized medical 
treatment was denied because the treatment was for a 
condition that was considered to be non-service connected.  

It is apparent from the above discussed evidence of record 
that the VA medical facility in Columbia, South Carolina has 
determined that the private medical care that the veteran 
received from December 7, 2000 to December 9, 2000 was 
necessitated by a medical emergency and that VA medical care 
was not feasible under the circumstances then existing.  The 
veteran's current claim was apparently denied solely on the 
basis that the condition for which he received treatment and 
hospitalization during the period from December 7, 2000 to 
December 9, 2000 was not service connected.  In the Board's 
opinion, however, the evidence discussed above also raises 
the distinct possibility that the private medical expenses 
for which the veteran is now seeking reimbursement was for 
the treatment of a disorder related to his service connected 
right trigeminal neuralgia,  

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Given the need to clarify the relationship between the 
veteran's service connected trigeminal neuralgia and the 
disorder for the private treatment of which he is currently 
seeking reimbursement, as well as the recently enacted 
statutory provisions of the VCAA and the implementing 
regulations, further development by the RO is necessary prior 
to further appellate consideration of the issue of 
reimbursement of medical expenses provided by private health 
care providers from December 7, 2000 to December 9, 2000.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to payment or 
reimbursement of medical expenses provided by Palmetto 
Baptist Medical Center Easley and associated health care 
providers from December 7, 2000 to December 9, 2000.  
Specifically, competent medical evidence that the veteran's 
private medical treatment rendered during that period was 
necessitated by his service-connected trigeminal neuralgia.

Second, all VA clinical records reflecting any treatment for 
the veteran's service connected trigeminal neuralgia at any 
time since the veteran's discharge from service in 1969 to 
the present should be obtained and associated with the claims 
folder prior to further appellate consideration of the 
appellants claim for payment or reimbursement of medical 
expenses provided by Palmetto Baptist Medical Center Easley 
and associated health care providers from December 7, 2000 to 
December 9, 2000.  

In addition, the appellant should be requested to provide any 
additional information concerning any pertinent private 
treatment he may have received.  Clinical records documenting 
a relationship between the veteran's service connected 
trigeminal neuralgia with associated arteriovenous 
malformation(s) and the stroke that he apparently suffered on 
December 7, 2000 would also be especially relevant to the 
appellant's claim and should be obtained.  

Finally, the duty to assist also includes obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d) (West Supp. 2001).  Given the 
nature of this case, the Board believes that a medical 
opinion would assist in clarifying the issue of whether the 
veteran's service connected trigeminal neuralgia was related 
to the disorder for which he received private medical 
treatment during the period from December 7, 2001 and 
December 9, 2001.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non VA who 
may have treated him for trigeminal 
neuralgia at any time between his 
discharge from service in 1969 to the 
present.   When the appellant responds 
and provides any necessary 
authorizations, the RO should contact the 
named health care providers and ask them 
to provide copies of all clinical records 
documenting such treatment that are not 
already of record.  Such records should 
include the complete clinical record of 
the veteran's hospitalization in December 
1979 and January 1980 at the VA medical 
Center in Augusta, Georgia and the 
complete clinical records of any 
hospitalizations and outpatient treatment 
for trigeminal neuralgia at the VA 
Medical Center in Columbia, South 
Carolina and at the VA Outpatient Clinic 
in Greenville, South Carolina.  The RO 
should also obtain copies of all clinical 
records documenting his treatment and 
hospitalization at the Palmetto Baptist 
Medical Center Easley from December 7, 
2000 to December 9, 2000, as well as any 
clinical records available documenting 
treatment at the Greenville Radiology PA 
in Greenville, South Carolina and at the 
Foothills Emergency Medicine PA in 
Charleston, South Carolina.  All attempts 
to secure this evidence must be 
documented in the claims folder by the 
RO.  If after making reasonable efforts 
to obtain those named records the RO is 
unable to do so, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Following completion of the 
foregoing, the RO should forward the 
veteran's claims folder to an appropriate 
VA physician.  After a complete review of 
the clinical record, the physician should 
express his medical opinion, with 
complete rationale, as to whether it is 
at least as likely as not that that the 
disorder, currently diagnosed as a 
stroke, for which the veteran received 
private treatment during the period from 
December 7, 2000 and December 9, 2000 was 
related to his service connected 
trigeminal neuralgia disability with 
associated arteriovenous malformation.  

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
the development required by the VCAA and 
implementing regulations have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
payment or reimbursement of medical 
expenses provided by Palmetto Baptist 
Medical Center Easley and associated 
health care providers from December 7, 
2000 to December 9, 2000.  If this 
benefit remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  Thereafter the case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required by the appellant until he is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the VCAA and implementing regulations.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




